Citation Nr: 1803370	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13 -34 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, panic disorder, agoraphobia, and alcohol abuse (formerly classified as an anxiety disorder, not otherwise specified(NOS)), prior to November 4, 2014, and to a rating in excess of 70 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to January 1970 .

These matters come before the Board of Veterans' Appeals (Board) from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. This decision granted service connection for an anxiety disorder, NOS (claimed as mental health condition to include PTSD, depression, anxiety disorder, and adjustment disorder) and assigned a 30 percent rating, effective May 30, 2008.

Thereafter, a November 2014 rating decision granted a 70 percent disability rating for the service-connected psychiatric disability, which is the Veteran's only service-connected disorder, effective November 4, 2014. 

The Veteran contends that he is unemployed, at least partially, as the result of his service-connected psychiatric disability. Thus, the Board, in its July 2015 remand, found that the Veteran had raised a claim for TDIU as an included claim within the Veteran's pending increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A Supplemental Statement of the Case (SSOC), issued by the RO in March 2016, continued to deny initial ratings in excess of 30 percent prior to November 4, 2011 and 70 percent thereafter and entitlement to a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the Veteran's electronic claims file, the undersigned noted that the examination report from the Veteran's November 2014 VA examination has not been uploaded to VBMS. As this examination was the basis for the Veteran's rating increase to the 70 percent from November 4, 2014, it is necessary for the Board to review it in connection with the Veteran's appeal. 

As the Veteran's TDIU claim is inextricably intertwined with the Veteran's PTSD claim both issues must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Have a copy of the November 2014 VA psychiatric examination report pulled from the RO's records systems and uploaded into VBMS. Follow the procedures set forth in 38 C.F.R. § 3.159(c)(2) (2017) with respect to requesting records from Federal facilities. All records/responses received should be associated with the file. In other words, if this record cannot be found, it must be documented in the file with an explanation as to what steps were taken to obtain this record.

If the Veteran's representative has a copy of the November 2014 VA psychiatric examination report, he is encouraged to submit it to VA.

2. Thereafter, the claims should be readjudicated by the AOJ.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

